Citation Nr: 0303611	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  95-07 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the hands.  

(The veteran's claims of service connection for residuals of 
Lyme disease, service connection for disability manifested by 
vertigo and service connection for arthritis of multiple 
joints other than the hands will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1959 to January 
1961 and from June 1970 to January 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran and his wife testified before a 
hearing officer at a hearing at the RO in July 1996.  In a 
decision dated in April 1999, the Board denied service 
connection for thyroid disease, dry skin of the legs, cystic 
tumors of the body, disability manifested by low blood 
pressure, disability manifested by pressure in the chest, 
disability manifested by shortness of breath and disability 
manifested by memory loss.  At the same time, the Board 
remanded the claims of entitlement to service connection for 
sinusitis, a retention cyst, disability manifested by 
vertigo, residuals of Lyme disease and arthritis to the RO 
for additional development.  

In a rating decision dated in March 2002, the RO granted 
service connection for sinusitis and assigned a 10 percent 
rating effective in February 1993.  As there is no indication 
that the veteran has disagreed with the assigned rating, 
there is no remaining issue for appellate consideration with 
regard to sinusitis.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  

In a supplemental statement of the case dated in March 2002, 
the RO continued its prior denial of entitlement to service 
connection for retention cyst in the nose.  In an August 2002 
letter to the RO, the veteran stated that he accepted the 
decision to deny service connection for retention of cyst in 
the sinus thereby indicating that he was withdrawing his 
appeal with respect to that claim.  As that claim has been 
withdrawn in writing, it is no longer in appellate status 
before the Board.  See 38 C.F.R. § 20.204 (2002).  

The Board will address the issue of entitlement to service 
connection for arthritis of the hands in this decision.  The 
remaining issues of entitlement to service connection for 
residuals of Lyme disease, service connection for disability 
manifested by vertigo and service connection for arthritis 
other than arthritis of the hands will be the subject of a 
later decision.  


FINDINGS OF FACT

1.  The veteran received adequate notice of the evidence and 
information needed to substantiate his claim for service 
connection for arthritis of the hands, and relevant evidence 
necessary for an equitable disposition of that claim has been 
obtained.  

2.  Arthritis of the hands was diagnosed in service, and the 
veteran presently has arthritis of the hands.  


CONCLUSION OF LAW

Arthritis of the hands was incurred in service.  38 U.S.C.A. 
§§ 1101(3), 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, the RO provided the veteran a statement of the 
case in December 1994 and supplemental statements of the case 
in September 1995, December 1996, March 1997, September 1997, 
February 1998, March 2002 and August 2002.  In those 
documents, the RO informed the veteran of the requirements 
for service connection of a claimed disability.  In a letter 
dated in May 2001, the RO notified the veteran that it did 
not have service medical records from his first period of 
service and was requesting them from the military.  In that 
letter, the RO also told the veteran about the VCAA, the 
information and evidence necessary to support his claim and 
procedures for him to use to obtain VA assistance in 
providing evidence.  In the March 2002 supplemental statement 
of the case, the RO outlined the provisions of the VCAA in 
detail.  The Board is satisfied that the veteran has been 
advised what evidence he should submit and what evidence VA 
would obtain on his behalf, in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran underwent VA examinations in July 1993 and 
November 1999, and the veteran has provided clinical records 
and opinion letters from private health care providers.  The 
RO obtained the veteran's service medical records for his 
service from 1970 to 1993, but complete service medical 
records for the veteran's service from 1959 to 1961 are not 
in the file.  In response to a request for records made in 
1993, the National Personnel Records Center (NPRC) explained 
that records on file at that facility on July 12, 1973, may 
have been destroyed in a fire on that date.  In response to a 
later request in 2001, NPRC provided a copy of the report of 
the veteran's December 1958 pre-induction examination.  NPRC 
said that this was obtained from microfiche, but that it had 
no other medical records for the veteran.  There is no 
indication that additional service medical records are in 
existence.  The veteran has not contended that arthritis of 
the hands had its inception or was manifested during his 
first period of service.  Further, the veteran has identified 
no other medical evidence that may be relevant to the issue 
the Board is considering in this decision.  In addition, the 
veteran and his wife provided testimony at a July 1996 
hearing at the RO, and the veteran and his representative 
have provided written argument in conjunction with his claim.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The term "chronic disease" includes arthritis.  
38 U.S.C.A. § 1101(3).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When the disease entity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity.  Id.  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Background

The report of the veteran's April 1970 service examination 
for extended active duty includes no complaint, finding or 
diagnosis indicative of the presence of arthritis of the 
hands at the veteran's entry into his second period of active 
service.  Chronological records show that the veteran was 
seen at the rheumatology clinic at Walter Reed Medical Center 
in May 1987 for evaluation of low back pain, which had 
started two years earlier.  It was noted that the veteran had 
been diagnosed with Lyme disease in 1986.  It was also noted 
that X-rays had shown minimal degenerative joint disease of 
the lumbosacral spine and that an MRI of the lumbosacral 
spine had been consistent with herniated nucleus pulposus.  

At the May 1987 visit, the veteran reported that his back 
pain would awaken him from sleep and that he experienced 
morning stiffness, which became better with activity.  At the 
same time, the veteran complained of stiffness of the DIP/PIP 
(distal interphalangeal/proximal interphalangeal) joints for 
10 to 15 minutes in the morning with pain.  On examination, 
the physician identified Heberden's and Bouchard's nodes.  
The assessment was degenerative joint disease picture of both 
hands and lumbosacral spine.  He recommended alternative non-
steroidal anti-inflammatory drugs.  Later records show that 
the veteran was seen on multiple occasions with continuing 
low back problems, and that at a visit in December 1987 also 
complained that his 5th DIP joints were tight and achy, 
bilaterally.  At an annual medical examination in December 
1988, the veteran answered yes to the question of whether he 
had ever or now had arthritis, rheumatism or bursitis.  The 
physician elaborated that the veteran had osteoarthritis of 
the fingers and low back pain that did not limit activity.  

Records from a private physician, Emilia Eiras, M.D., show 
that the veteran was seen in May 1989 with complaints of 
fatigue, on and off, some neck stiffness, swelling and pain 
in his fingers and right hip pain.  Dr. Eiras reviewed the 
veteran's history of symptoms, laboratory studies and 
diagnosis of Lyme disease in 1986.  Tertiary Lyme disease, 
partial response to low-dose tetracycline with relapse was 
her assessment.  She recommended a three-week course of 
intravenous Rocephin.  When the veteran was seen by the 
infectious disease service at Walter Reed Army Medical Center 
in June 1989, the physician reviewed his history of Lyme 
disease and noted his current complaints including pain in 
his hand and hip joints.  The assessment after examination 
was historical presentation consistent with neurological Lyme 
disease from April 1986 with inadequate therapy.  The 
physician recommended Rocephin treatment for two weeks, and 
that was accomplished during subsequent hospitalization.  

At a "+40" examination in October 1991, the veteran 
answered yes to the question as to whether he had ever had or 
now had swollen or painful joints.  The physician elaborated 
that there was arthritis in the fingers and back with pain 
intermittently since Lyme disease in 1986.  At the veteran's 
retirement medical examination in October 1992, he again 
answered yes to the question as to whether he had ever had or 
now had swollen or painful joints.  The physician elaborated 
"fingers, feet and low back, arthritis, Lyme disease."  

The reports of VA general medical and orthopedic examinations 
conducted in July 1993 show that the veteran's complaints 
included painful joints in his hands.  In the report of the 
general medical examination, the physician said there was 
mild arthritis of the hands, and the diagnosis included mild 
arthralgia of the fingers.  He said there was no evidence for 
rheumatoid arthritis and that no deformities or nodes were 
seen.  In the report of the orthopedic examination, the 
physician stated that there were subjective complaints of 
arthritic pain in the fingers and reported there were no 
objective findings.  The diagnosis was mild arthritis of the 
fingers.  The staff physician who read July 1993 VA X-rays of 
the hands said no significant abnormalities were seen.  The 
impression was negative study.  

Other post-service medical records include a March 1994 
examination report from Carl A. Ogas, M.D., who noted mild 
arthritic changes of the metacarpal phalangeal joints, 
bilaterally.  In a letter dated in June 1996 regarding the 
veteran's ongoing medical problems, William Nelson, M.D., of 
White Lake Family Practice stated that he had reviewed 
medical records provided by the veteran and had been asked to 
render an opinion as to whether his ongoing medical problems 
were related to or developed during his military service.  
Dr. Nelson stated that after review of the records it was his 
opinion that the veteran's symmetrical arthritis was related 
to the veteran's time in service.  He said that the arthritis 
might have multiple etiologies, both osteo, rheumatoid and 
possible Lyme disease, which he noted the veteran had in 
service.  In another letter dated in November 1997, Dr. 
Nelson stated that the veteran had marked arthritic 
deformities of his hands and that X-rays showed proximal and 
distal joint involvement.  Dr. Nelson stated that given the 
veteran's spectrum of symptoms, including arthritis, and the 
veteran's history of Lyme disease in service, it was his 
opinion that the current problems, including arthritis, were 
related to the Lyme disease.  

In a letter dated in August 1998, Robert G. Hylland, M.D., a 
board-certified rheumatologist, stated that the veteran had 
deforming arthritis of the distal interphalangeal joints of 
the hands, the interphalangeal joints of the thumbs and the 
metacarpophalangeal joints.  In a letter dated in November 
1998, Dr. Nelson stated that radiographs showed degenerative 
changes as well as changes of chronic synovitis in the 
veteran's fingers.  He stated that the veteran had recently 
had a rheumatologic evaluation and that the conclusion was 
that the veteran's history was consistent with the documented 
episodes of Lyme disease the veteran had in the military.  
Dr. Nelson stated that he would think that the association of 
the veteran's musculoskeletal problems with his documented 
Lyme disease would be clear cut.  

In a letter dated in September 1999, Michael R. Schaub, M.D., 
of White Lake Family Practice stated that that neither 
reports nor films of X-rays reportedly taken of the veteran's 
hands in 1998 could be located.  He stated that the X-rays 
had been repeated, and the veteran furnished reports of those 
X-rays taken at Mercy General Health Partners in September 
1999.  The impression reported for both hands was 
osteoarthritis involving primarily the DIP joints.  

At a VA orthopedic examination in November 1999, the veteran 
reported that over the past eight or nine years he had noted 
the onset and progression of pain and enlargement of the 
distal joints of the fingers of both hands.  He said that 
this had continued and may have been more prominent over the 
past couple of years.  He said he had had rheumatologic 
evaluation in the past and had been told he had 
osteoarthritis.  The physician said that joint examination 
showed Heberden's nodes of all five DIP joints of the fingers 
of both hands.  The impression included "osteoarthritis, 
especially involving the distal joints of the fingers on 
examination, and the lumbar spine the x-ray."  In an 
addendum dated in May 2000, the VA physician stated the 
following:  "This veteran's osteoarthritis involving the 
fingers and lumbar spine are not etiologically related to any 
disability, treated or found while doing military service.  
The extensive involvement of his finger osteoarthritis could 
very well be genetically related."

Analysis

Initially, the Board notes that the RO previously granted 
service connection for the veteran's low back disability, and 
the issue currently before the Board is entitlement to 
service connection for arthritis of the hands.  The analysis 
is straightforward with respect to this issue in that the 
evidence outlined above shows that arthritis of the hands was 
diagnosed in service in 1987.  At that time, the veteran was 
seen in the rheumatology clinic at Walter Reed Army Medical 
Center, and the physician who examined the veteran identified 
Heberden's nodes and Bouchard's nodes of both hands.  
DORLAND's ILLUSTRATED MEDICAL DICTIONARY (Dorland's) 1142 
(28th ed. 1994) explains that Heberden's nodes are small hard 
nodules, formed usually at the distal interphalangeal 
articulations of the fingers, produced by calcific spurs of 
the articular cartilage and associated with interphalangeal 
osteoarthritis.  Dorland's further states that Bouchard's 
nodes are cartilaginous and bony enlargements of the proximal 
interphalangeal joints of the fingers in degenerative joint 
disease.  Id.  At the 1987 examination, the physician's 
assessment was degenerative joint disease of both hands.  
There is no indication that the veteran's hands were X-rayed 
in service, but complaints related to morning stiffness and 
pain in the fingers were noted at various times during the 
remainder of service.  Further, the physician at the 
veteran's retirement examination in 1992 described the 
history of swollen and painful fingers as arthritis.  

On review of the record, the Board finds that the 
identification of Heberden's nodes and Bouchard's nodes with 
an assessment of degenerative joint disease by a 
rheumatologist in 1987 and denomination of swollen and 
painful joints of the hands as arthritis by the physician who 
conducted the veteran's 1992 retirement examination establish 
the identity of the disease as arthritis, which is a chronic 
disease under 38 U.S.C.A. § 1101(3).  The post service 
evidence shows that at VA examinations in July 1993, which 
was within months after the veteran retired from service, the 
clinical diagnoses by a VA examiner were mild arthralgia and 
mild arthritis of the hands.  X-rays at that time reportedly 
showed no significant abnormalities, but private physicians 
also found mild arthritis of the hands in the years following 
service.  X-rays in September 1999 showed osteoarthritis of 
both hands involving primarily the DIP joints, and in 
November 1999 a VA physician again identified Heberden's 
nodes in the fingers of both hands and his impression was 
osteoarthritis, especially involving the distal joints of the 
fingers.  

The Board acknowledges that the failure of July 1993 X-rays 
of the hands to show arthritis of the hands weighs against 
the claim as does the May 2000 opinion of the VA physician 
who stated that the veteran's osteoarthritis involving the 
fingers is not etiologically related to any disability, 
treated or found while doing military service.  The Board 
finds the May 2000 opinion to be of limited probative value 
as the veteran's service medical records clearly document 
that the rheumatologist at Walter Reed Army Medical Center 
found Heberden's nodes and Bouchard's nodes in service.   The 
Board finds, therefore, that this evidence against the claim 
is outweighed by the clinical evidence that shows that 
arthritis of the hands, including Heberden's nodes, was 
identified in service, establishing a chronic disease in 
service.  The clinical diagnosis of mild arthritis of the 
fingers at the July 1993 VA orthopedic examination and 
continuing clinical diagnoses of arthritis of the hands by 
various physicians after service along with the September 
1999 X-rays establish the presence of current disability, and 
no more is required for the grant of service connection.  
This is because with chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  As there is no 
indication in this case of any intercurrent cause for 
arthritis of hands, the requirements for service connection 
have been met.  


ORDER

Service connection for arthritis of the hands is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

